942 So. 2d 1049 (2006)
In the interest of J.S., a child.
J.S., Appellant,
v.
Department of Children and Family Services, Appellee.
No. 2D06-461.
District Court of Appeal of Florida, Second District.
December 8, 2006.
Robert G. Hancock, Bradenton, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Christopher Perone, Assistant Attorney General, Tampa, for Appellee.
CANADY, Judge.
J.S., the father, appeals from an order adjudicating his daughter, J.D.S., dependent. Because the State correctly concedes that the evidence adduced at trial was legally insufficient to support the adjudication of dependency, we reverse.
Reversed.
FULMER, C.J., and WHATLEY, J., Concur.